Title: John B. Colvin to Thomas Jefferson, 28 February 1810
From: Colvin, John B.
To: Jefferson, Thomas


          
            Sir,
            Washington City, Feb. 28, 1810.
          
          
		  
		   I have the honor to forward herewith a copy of a pamphlet, entitled “A Letter to the Honorable John Randolph, by Numa,” which I beg you to accept as a mark of my esteem for your good qualities, and of respect for your political character in particular.
          
            I have the Honor to be, Sir, Your obedient Sert
            
                  John B. Colvin.
          
        